     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 1 of 22 Page ID #:1984



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                             UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS
17
                Plaintiff,                    GOVERNMENT’S STATUS REPORT
18
                      v.
19
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel

24   of record, the United States Attorney for the Central District of

25   California and Assistant United States Attorneys Julian L. André and

26   Brett A. Sagel, hereby files its Status Report regarding the review

27   and production of discovery materials in United States v. Michael

28
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 2 of 22 Page ID #:1985



 1   John Avenatti, SA CR No. 19-061-JVS, and other issues relating to

 2   this prosecution.

 3         This Status Report is based on the information currently

 4   available to the United States Attorney Office for the Central

 5   District of California’s (“USAO”) Prosecution Team.           This Status

 6   Report has also been reviewed by the Privilege Review Team Assistant

 7   United States Attorneys, Patrick R. Fitzgerald and Joseph B. Woodring

 8   from the USAO’s National Security Division.          To the extent the USAO

 9   learns of additional information that may affect the issues addressed

10   herein, the USAO will immediately advise the Court and defendant.

11    Dated: February 18, 2020             Respectfully submitted,

12                                         NICOLA T. HANNA
                                           United States Attorney
13
                                           BRANDON D. FOX
14                                         Assistant United States Attorney
                                           Chief, Criminal Division
15

16
                                           JULIAN L. ANDRÉ
17                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
18
                                           Attorneys for Plaintiff
19                                         UNITED STATES OF AMERICA

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 3 of 22 Page ID #:1986



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                     PAGE

 3   I.    INTRODUCTION...................................................1

 4   II.   STATUS OF THE SDNY PROSECUTIONS................................1

 5   III. DISCOVERY PRODUCED TO DEFENDANT................................3

 6         A.   Discovery Produced by the Prosecution Team................3

 7         B.   Discovery Produced by the Privilege Review Team...........6

 8              1.    Search Warrant Evidence Collected....................6

 9              2.    Affirmative Productions of Search Warrant
                      Evidence.............................................8
10
                3.    Productions of Search Warrant Evidence Pursuant
11                    to Defense Requests..................................9

12   IV.   THE REVIEW AND PRODUCTION OF SEARCH WARRANT EVIDENCE..........11

13         A.   The EA LLP Server........................................11

14         B.   Devices Seized from EA Employee 1’s Residence............12

15         C.   Devices Seized from Defendant’s Residence................14

16         D.   Devices Seized During Defendant’s Arrest.................15

17         E.   GBUS Devices.............................................17

18         F.   Devices Seized from Law Firm 1...........................18

19   V.    CONCLUSION....................................................19

20

21

22

23

24

25

26

27

28
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 4 of 22 Page ID #:1987



 1                            GOVERNMENT’S STATUS REPORT
 2   I.    INTRODUCTION
 3         During the status conference on January 31, 2020, the United

 4   States Attorney’s Office for the Central District of California (the

 5   “USAO”) advised the Court that it would submit a status report

 6   regarding the USAO’s review and production of discovery in this

 7   matter.    (CR 97.)   This status report will address the following

 8   topics:

 9         1.    The status of the other criminal cases pending against

10   defendant MICHAEL JOHN AVENATTI (“defendant”) in the Southern

11   District of New York (“SDNY”).

12         2.     A summary of the discovery the USAO’s Prosecution Team and

13   Privilege Review Team have produced to defendant to date.

14         3.    An update regarding the status of the Privilege Review

15   Team’s review and production of search warrant evidence to defendant.

16         As set forth herein, the USAO has already produced, or is in the

17   process of producing, to defendant substantially all of the relevant

18   discovery in this case.

19         The next status conference in this case is scheduled for March

20   2, 2020, at 9:00 a.m.

21   II.   STATUS OF THE SDNY PROSECUTIONS
22         On February 14, 2020, a jury in the SDNY found defendant guilty

23   of transmission of interstate communications with intent to extort,

24   in violation of 18 U.S.C. § 875(d); attempted extortion, in violation

25   of 18 U.S.C. § 1951; and honest services wire fraud, in violation of

26   18 U.S.C. §§ 1343, 1346. United States v. Avenatti, No. 1:19-CR-373-

27   PGG (the “SDNY Extortion Case”).        Sentencing in the SNDY Extortion

28
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 5 of 22 Page ID #:1988



 1   Case is currently scheduled for June 17, 2020.          Defendant is

 2   represented by seven attorneys in the SDNY Extortion Case.

 3           Separately, in United States v. Avenatti, No. 1:19-CR-374-JMF

 4   (the “SDNY Fraud Case”), defendant is charged with wire fraud, in

 5   violation of 18 U.S.C. § 1343, and aggravated identity theft, in

 6   violation of 18 U.S.C. § 1028A(a)(1).         The SDNY Fraud Case is

 7   currently set for trial on April 21, 2020.1         On February 11, 2020,

 8   however, the SDNY Fraud case was transferred to the Honorable Jesse

 9   M. Furman from the late Honorable Deborah A. Batts, and Judge Furman

10   scheduled a status conference for February 25, 2020, for the parties

11   to address “the trial date and pretrial deadlines.”           Defendant is

12   currently represented by four attorneys in the SDNY Fraud Case,

13   including H. Dean Steward, who is defendant’s sole attorney in this

14   case.       Notably, one of defendant’s four attorneys in the SDNY Fraud

15   Case filed her notice of appearance today (February 18, 2020),

16   despite the fact that Mr. Steward advised this Court during the

17   status conference on January 31, 2020, that he was unable to obtain

18   any assistance to prepare for trial in this case.

19           As defendant is currently in custody in the SDNY, the USAO will

20   be filing an ex parte application seeking an order directing the

21   United States Marshals Service to transport defendant back to this

22   district immediately after the February 25, 2020, status conference

23   in the SDNY Fraud Case so that defendant can be present in this

24   district for the March 2, 2020, status conference in this case.             The

25

26           1
             On August 26, 2019, this Court scheduled the trial in this
     case for May 19, 2020. (CR 63; CR 66.) Nevertheless, on October 8,
27   2019, defendant, through his counsel H. Dean Steward, requested that
     the SDNY Fraud Case be scheduled for trial on April 21, 2020, less
28   than a month before the trial date in this matter in which defendant
     is represented by the same counsel.
                                        2
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 6 of 22 Page ID #:1989



 1   USAO understands that defendant currently opposes this request even

 2   though Mr. Steward, who is counsel of record in both this case and

 3   the SDNY Fraud Case, is located in Orange County.

 4   III. DISCOVERY PRODUCED TO DEFENDANT
 5         The USAO’s Prosecution Team and Privilege Review Team have

 6   already produced, or are in the process of producing, to defendant

 7   substantially all of the relevant discovery materials in this case.

 8         A.   Discovery Produced by the Prosecution Team
 9         In May and June 2019, the USAO’s Prosecution Team produced to

10   defendant the vast majority of the relevant evidence in its

11   possession, custody, or control.        (See CR 43.)    Since then, the

12   Prosecution Team has continued to make rolling discovery productions

13   to defendant as it obtained or generated additional discovery

14   materials.2    To date, the USAO’s Prosecution Team has made nine

15   discovery productions to defendant, totaling approximately 452,431

16   Bates-labeled pages of discovery materials.3

17         The discovery produced to defendant includes, but is not limited

18   to, the following materials:

19

20         2On February 4, 2020, the USAO provided defendant with notice
     that it intends to introduce evidence of other crimes, wrongs, or
21   acts defendant committed on the basis that such crimes, wrong, or
     other acts are part of the charged conduct in the Indictment, are
22   inextricably intertwined with the charged conduct, or, alternatively,
     are admissible pursuant to Federal Rules of Evidence 404(b), 608,
23   and/or 609. The government has already produced, or in the process
     of producing, to defendant all discovery materials relating to the
24   additional criminal conduct identified in the government’s notice.
          3 Certain discovery materials, such as forensic extraction
25
     reports for cellphones and tablets or EA LLP’s QuickBooks files have
26   been produced only in their native format. Although any such native
     files have been given a single corresponding Bates number, such files
27   may include numerous pages of materials or other data. Thus, the
     discovery produced actually includes more than 452,431 pages of
28   material.

                                             3
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 7 of 22 Page ID #:1990



 1        Memorandum summarizing the government’s interviews with
           potential witnesses in this case, including the five victim-
 2         clients identified in the Indictment.4

 3        Correspondence, emails, and other records obtained from the five
           victim-clients identified in the indictment, including emails
 4         and text messages an IRS-CI computer specialist extracted from
           the cellphones and/or computers belonging to Client 1 and Client
 5         3.

 6        Financial records, including bank and credit card account
           records, for defendant and defendant’s business entities,
 7         including, but not limited to, Eagan Avenatti LLP (“EA LLP”),
           Avenatti & Associates, APC (“A&A”), Global Baristas US LLC
 8         (“GBUS”), and Global Baristas LLC (“GB LLC”).

 9        Internal Revenue Service (“IRS”) records relating to defendant
           and defendant’s business entities, including, but not limited
10         to, EA LLP, A&A, GBUS, and GB LLC.

11        EA LLP’s QuickBooks accounting records, which were seized from a
           computer located at the residence of EA LLP’s former office
12         manager (“EA Employee 1”).

13        Business records, tax records, and emails obtained from
           defendant’s former accountant.
14
          GBUS employee emails, which were seized from a hard-drive
15         containing emails that were backed-up from GBUS’s cloud-based
           email server.
16
          Approximately 2,760 documents downloaded from EA LLP’s FileSite
17         document management system on the EA LLP server, which the
           Privilege Review Team reviewed for privilege and subsequently
18         released to the Prosecution Team. These documents include the
           documents located in EA LLP’s electronic case files for Client
19         1, Client 2, and Client 3.5 The Privilege Review Team was
           unable to locate an electronic case file for Client 4 and Client
20         5 on EA LLP’s FileSite system, and EA Employee 1 informed the
           Prosecution Team that EA Employee 1 did not believe that such an
21         electronic case file existed.

22

23         4 The majority of the interview memoranda in this case were
     produced to defendant on June 28, 2019. Additional interview
24   memoranda have been produced on a rolling basis as they were prepared
     and finalized. The government has voluntarily produced these witness
25   statements at an early date to ensure that defendant would have
     sufficient time to prepare for trial.
26
          5  The Prosecution Team understands that the Privilege Review
27   Team informally produced the entire contents of electronic case files
     relating to Client 1, Client 2, and Client 3 to defendant on or about
28   September 5, 2019.

                                             4
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 8 of 22 Page ID #:1991



 1        Approximately 18,374 emails and other documents from the EA LLP
           server, which the Privilege Review Team reviewed for privilege
 2         and subsequently released to the Prosecution Team for production
           to defendant.
 3
          Forensic extraction reports for six cellphones and tablets
 4         seized from EA Employee 1’s residence. These extraction reports
           include all non-privileged information6 that the Privilege
 5         Review determined fell within the scope of the applicable search
           warrant and subsequently released to the Prosecution Team. Each
 6         forensic extraction report was produced to defendant on a
           standalone DVD containing a copy of the software necessary to
 7         access the report.

 8        Hard-copy documents seized from EA Employee 1’s residence, which
           the Privilege Review Team reviewed for privilege and
 9         subsequently released to the Prosecution Team for production to
           the defense.
10
          Business records and documents obtained from other third-
11         parties.

12        Documents, pleadings, and other documents from various legal
           proceedings involving defendant, including, but not limited to,
13         the 2017 EA LLP Bankruptcy proceedings, In re: Eagan Avenatti
           LLP, No. 8:17-bk-11961-CB, the various judgment debtor
14         proceedings against defendant and EA LLP, and defendant’s family
           law proceedings involving his divorce from his second wife.
15
          Transcripts and/or recordings of defendant’s prior testimony in
16         other legal proceedings.

17        Questionnaires and documents submitted by approximately 65 of
           defendant’s clients in the litigation against the National
18         Football League relating to the 2011 Super Bowl.

19         The discovery materials referenced above have been Bates-labeled

20   and produced to defendant with database load files.           Producing the

21   discovery with database load files allows the defense to easily

22   search and review the discovery materials.          The Prosecution Team has

23   also provided defendant with detailed indexes for each discovery

24   production.

25

26

27
           6 As used herein, “non-privileged information” also includes
28   any potentially privileged information for which there was a written
     waiver of the attorney-client privilege.
                                        5
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 9 of 22 Page ID #:1992



 1         The Prosecution Team is currently preparing a limited set of

 2   additional discovery materials to produce to defendant, including a

 3   number of recent witness interview summaries and documents the

 4   government recently obtained from third-parties.           It typically takes

 5   one to two weeks for the USAO’s discovery vendor to process discovery

 6   materials so that they can be produced with database load files to

 7   the defense.

 8         The Prosecution Team will continue to make rolling discovery

 9   productions to defendant as it generates or obtains additional

10   discovery materials during trial preparations.

11         B.   Discovery Produced by the Privilege Review Team
12              1.    Search Warrant Evidence Collected

13         As set forth in the parties’ July 1, 2019, Joint Report (CR 43)

14   and the government’s July 22, 2019, Status Report (49), the Internal

15   Revenue Service – Criminal Investigation (“IRS-CI”) obtained the

16   following digital devices or forensic copies thereof during the

17   course of its investigation:

18         1.   The computer server belonging to defendant’s former law

19   firm, EA LLP (the “EA LLP server”);

20         2.   Digital devices seized from EA Employee 1’s residence,

21   which the USAO understands belong to EA LLP or are the personal

22   property of EA Employee 1;

23         3.   Digital devices and other evidence seized during

24   defendant’s arrest on March 25, 2019;

25         4.   Digital devices seized from defendant’s residence;

26         5.   Digital devices obtained from former employees of

27   defendant’s coffee company, GBUS; and

28

                                             6
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 10 of 22 Page ID #:1993



 1         6.    Digital devices seized from another law firm with which

 2   defendant had a business relationship (“Law Firm 1”).

 3         The USAO understands that the devices referenced above contain a

 4   total of approximately 20 terabytes (“TB”) of data.            The USAO and

 5   IRS-CI obtained warrants to search each of these devices for evidence

 6   relating to the investigation of defendant.7

 7         IRS-CI also seized approximately 15 to 20 boxes of hard-copy

 8   materials during the execution of search warrants at defendant’s

 9   residence, EA Employee 1’s residence, and Law Firm 1’s business

10   premises.

11         Pursuant to the terms of the applicable search warrants, the

12   USAO’s Privilege Review Team has been conducting a review of the

13   digital devices and hard-copy documents referenced above to determine

14   whether any of the materials contain privileged or potentially

15   privileged information.       The Privilege Review Team has also been

16   reviewing the digital devices referenced above to identify materials

17   falling within the scope of the search warrants.

18         As set forth further below, the Privilege Review Team produced

19   to defendant forensic copies of the digital devices seized from

20   defendant’s residence; the digital devices seized during defendant’s

21   arrest; and the digital devices obtained from GBUS employees.

22   Consistent with this Court’s Order (CR 63), the USAO has not provided

23   defendant with forensic copies of the EA LLP server; the digital

24   devices seized from EA Employee 1’s residence; and the digital

25   devices seized from Law Firm 1.

26

27

28         7Additional details regarding the USAO’s review and production
     of this search warrant evidence is set forth in Section III below.
                                        7
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 11 of 22 Page ID #:1994



 1                2.   Affirmative Productions of Search Warrant Evidence

 2         As of the filing of this Status Report, the USAO’s Privilege

 3   Review Team has nearly completed the production of search warrant

 4   evidence to defendant.

 5         On or about June 10, 2019, the Privilege Review Team produced to

 6   defendant forensic copies of the following digital devices: (1) seven

 7   cellular telephones, tablets, and external hard drives seized from

 8   defendant’s residence; (2) nine digital devices obtained from GBUS

 9   employees; (3) three USB flash drives law enforcement agents in SDNY

10   seized during defendant’s arrest.        The Privilege Review Team also

11   produced copies of all hard-copy documents seized during defendant’s

12   arrest.

13         On or about September 5, 2019, the Privilege Review Team

14   informally produced to defendant the entire contents of EA LLP’s

15   FileSite electronic case files relating to Client 1, Client 2, and

16   Client 3.

17         On or about January 6, 2020, the Privilege Review Team produced

18   to defendant a forensic image of the Apple iMac seized from

19   defendant’s residence, which previously had been encrypted.             An IRS-

20   CI computer specialist was first able to decrypt and access the Apple

21   iMac in December 2019.

22         On or about January 24, 2020, the Privilege Review Team produced

23   to defendant approximately 4,646 document that were withheld from the

24   Prosecution Team on the basis of privilege or produced to the

25   Prosecution Team only in redacted form.         The Privilege Review Team

26   also produced the privileged portions of three forensic extraction

27   reports for certain digital devices seized from EA Employee 1’s

28   residence.

                                              8
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 12 of 22 Page ID #:1995



 1         Additionally, the Privilege Review Team has prepared for

 2   production to defendant approximately 116,764 additional documents.

 3   The Prosecution Team understands that this production includes

 4   various documents seized from the EA LLP server and other digital

 5   devices that the Privilege Review Team has determined fall within the

 6   scope of the search warrants, as well as scanned copies of the hard

 7   copy documents seized from defendant’s residence, EA Employee 1’s

 8   residence, and Law Firm 1.       The Privilege Review Team has already

 9   informed defendant’s counsel that this production is ready and is

10   currently waiting for defense counsel to provide an external hard

11   drive that can be used to transmit the discovery production to the

12   defense.    These documents have been Bates-labeled and are being

13   produced with database load files.

14         As explained further below, the Privilege Review Team is also

15   preparing to make at least one additional discovery production to

16   defendant containing the remaining documents on the EA LLP server and

17   digital devices seized from EA Employee 1’s residence that the

18   Privilege Review Team has determined fall within the scope of the

19   warrant.    See infra Section III.A-B.       It typically takes one to two

20   weeks for the USAO’s discovery vendor to process discovery materials

21   so that they can be produced to the defense.

22               3.    Productions of Search Warrant Evidence Pursuant to
                       Defense Requests
23
           At the outset of this case, the USAO offered to allow defendant
24
     to review the digital devices seized during the course of this
25
     investigation at IRS-CI’s office and to work directly with the USAO’s
26
     Privilege Review Team to identify relevant documents on the digital
27
     devices for production to the defense.         (See CR 44 at 9-10; CR 55 at
28

                                              9
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 13 of 22 Page ID #:1996



 1   3, 22-23.)    After the Court denied defendant’s motion to compel

 2   production of forensic copies of the EA LLP server and other digital

 3   devices seized from EA Employee 1’s residence (collectively, the “EA

 4   Devices”) on August 26, 2019 (CR 63), defendant began working

 5   directly with the USAO’s Privilege Review Team to review the EA

 6   Devices at IRS-CI’s offices and to request that the Privilege Review

 7   Team produce certain documents directly to the defense.

 8         The Prosecution Team understands that defendant and/or defense

 9   counsel visited IRS-CI’s offices on at least two occasions in

10   September and October 2019 to meet with the Privilege Review Team and

11   review digital devices.       The Privilege Review Team also provided

12   defendant with a list of the folder names on the EA LLP server in

13   September 2019.

14         The Prosecution Team further understands that the Privilege

15   Review Team made the following informal discovery productions

16   pursuant to specific requests from defendant:

17        On or about October 1, 2019, the Privilege Review Team produced
           approximately 10,156 files to defendant.
18
          On or about October 21, 2019, the Privilege Review Team produced
19         approximately 244 files to defendant.

20        On or about October 24, 2019, the Privilege Review Team produced
           approximately 40,960 files to defendant.8
21

22         The Privilege Review Team has informed the Prosecution Team that

23   there are no outstanding requests from the defense for the production

24

25
           8 The USAO has agreed that the Privilege Review Team will not
26   provide the Prosecution Team with any substantive information
     regarding defendant’s review of the digital devices or the defense’s
27   requests for specific documents. Thus, the only information
     available to the Prosecution Team is how many times defendant visited
28   IRS-CI’s offices to review the digital devices, and the dates and
     volume of any discovery productions to defendant.
                                       10
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 14 of 22 Page ID #:1997



 1   of additional materials, and the Privilege Review Team has completed

 2   its production of the documents and files that defendant specifically

 3   requested.

 4   IV.   THE REVIEW AND PRODUCTION OF SEARCH WARRANT EVIDENCE
 5         Below are additional details regarding the status of the USAO’s

 6   review and production of the digital search warrant evidence obtained

 7   by IRS-CI during the course of its investigation.

 8         A.     The EA LLP Server
 9         In May 2019, IRS-CI obtained a warrant to search the EA LLP

10   server.    In re Search Warrant, No. 8:19-MJ-419 (C.D. Cal.).           The EA

11   LLP server consisted of six separate digital devices, one of which

12   appeared to have been EA LLP’s email server and another of which

13   appeared to have been EA LLP’s file server.          The Prosecution Team

14   understands that the email server contained approximately 3 million

15   items totaling approximately 3.5 TB of data, and that the file server

16   contained approximately 19 million items totaling approximately 6.5

17   TB of data.     The Privilege Review Team prioritized the review of the

18   EA LLP server because the EA LLP server contained the largest volume

19   of documents and data, defendant indicated that documents on the EA

20   LLP server were of particular importance, and defendant was not

21   provided a forensic copy of the EA LLP server.

22         The Privilege Review Team has nearly completed its review and

23   production of documents on the EA LLP server that it identified as

24   falling within the scope of the search warrant.           As of February 18,

25   2020, the Privilege Review Team had only approximately 1,500

26   documents left to review for scope on the EA LLP server.            The

27   Privilege Review Team anticipates that its review of these remaining

28   documents will be complete within the next 24 hours.            Once the

                                             11
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 15 of 22 Page ID #:1998



 1   Privilege Review Team has completed its scope review of the remaining

 2   documents on the EA LLP server, the Privilege Review Team will

 3   prepare the remaining documents from the EA LLP server it has

 4   identified as falling within the scope of the warrant for production

 5   to defendant.

 6         The Privilege Review Team, however, is still reviewing some of

 7   the materials seized from the EA LLP server to determine if they

 8   contain privileged or potentially privileged information.

 9   Accordingly, many of the documents from the EA LLP server that fell

10   within the scope of the warrant have yet to be released to the

11   Prosecution Team, even though those documents have already been

12   produced, or are in the process of being produced, to defendant.

13   Once the Privilege Review Team has completed its privilege review, it

14   will release any non-privileged materials to the Prosecution Team.

15   To the extent the Prosecution Team needs to reproduce to defendant

16   any of the materials the Privilege Review Team releases, such

17   materials would be duplicative of the materials already produced to

18   defendant.

19         B.     Devices Seized from EA Employee 1’s Residence
20         In March 2019, IRS-CI seized a number of digital devices from EA

21   Employee 1’s residence pursuant to a search warrant, including

22   computers, cellphones, tablets, and external hard drives.             In re

23   Search Warrant, 8:19-MJ-243 (C.D. Cal.)         The Prosecution Team

24   understands that the digital devices seized from EA Employee 1’s

25   residence contained approximately 2 TB of data.

26         The Privilege Review Team completed its scope review of the

27   devices seized from EA Employee 1’s residence.           Any documents falling

28   within the scope of the search warrant have either already been

                                             12
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 16 of 22 Page ID #:1999



 1   produced, or are in the process of being produced, to defendant.                 For

 2   example, among other things, the Prosecution Team produced to

 3   defendant the EA LLP QuickBooks accounting records found on one of EA

 4   Employee 1’s computer in August 2019 and forensic extraction reports

 5   of six cellphones and tablets seized from EA Employee 1’s residence

 6   in November 2019.

 7         The Privilege Review Team, however, is still reviewing some of

 8   the documents from EA Employee 1’s digital devices that fall within

 9   the scope of the warrants to determine if they contain privileged or

10   potentially privileged information.          Accordingly, many of the

11   documents from EA Employee 1’s devices that fall within the scope of

12   the warrant have yet to be released to the Prosecution Team, even

13   though those documents have already been produced, or are in the

14   process of being produced, to defendant.          To the extent the

15   Prosecution Team needs to reproduce to defendant any of the materials

16   the Privilege Review Team releases, such materials would be

17   duplicative of the materials already produced to defendant.

18         IRS-CI also seized approximately 69 computer backup tapes from

19   EA Employee 1’s residence.       The Prosecution Team understands that

20   these backup tapes relate to data that is stored on the EA LLP

21   server.    Because IRS-CI was able to obtain a forensic copy of the EA

22   LLP server, IRS-CI and the USAO will not be searching the backup

23   tapes.    Instead, these backup tapes will be returned to the court-

24   appointed bankruptcy trustee for EA LLP.

25         Additionally, IRS-CI located a number of additional USB thumb

26   drives and other digital devices stored with certain hard-copy

27   documents that were seized from EA Employee 1’s residence.             Because

28   such devices were not covered by the search warrant or any subsequent

                                             13
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 17 of 22 Page ID #:2000



 1   extension requests, the USAO made arrangements to return any such

 2   digital devices belonging to EA LLP to the bankruptcy trustee and any

 3   digital devices belonging to defendant to defendant’s counsel.

 4         Finally, IRS-CI seized four digital devices from EA Employee 1’s

 5   residence which were encrypted or could not be accessed.

 6   Accordingly, the USAO is not searching these four digital devices.

 7         C.    Devices Seized from Defendant’s Residence
 8         In March 2019, IRS-CI seized nine digital devices from

 9   defendant’s residence pursuant to a search warrant, including an

10   Apple iMac, cellphones, tablets, and external hard drives.             In re

11   Search Warrant, No. 8:19-MJ-247 (C.D. Cal.).          The Prosecution Team

12   understands that the accessible devices contained approximately 2.5

13   TB of data.9

14         The Privilege Review Team completed its production to defendant

15   of forensic copies of the accessible digital devices seized from

16   defendant’s residence.      In June 2019, the Privilege Review Team

17   produced to defendant forensic copies of the then accessible digital

18   devices seized from defendant’s residence.          In January 2020, the

19   Privilege Review Team produced to defendant a forensic copy of the

20   Apple iMac, which had previously been encrypted.           Thus, defendant has

21   complete access to all accessible digital search warrant evidence

22   from his residence.

23         The Privilege Review Team completed its review of the

24   cellphones, tablets, and two of the external hard drives found in

25   defendant’s residence, and did not identify any documents falling

26

27         9 One of the cellphones from defendant’s residence was
     encrypted and another cellphone contained no data. Accordingly,
28   these two cellphones were not imaged and are not being searched by
     IRS-CI or the USAO.
                                       14
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 18 of 22 Page ID #:2001



 1   within the scope of the search warrant.         The Privilege Review Team,

 2   however, is still reviewing documents from defendant’s Apple iMac and

 3   one external hard drive that fall within the scope of the search

 4   warrant to determine if those documents contain privileged or

 5   potentially privileged information.          Once the Privilege Review Team

 6   has completed its privilege review, it will release any non-

 7   privileged materials that fall within the scope of the warrant to the

 8   Prosecution Team.      To the extent the Prosecution Team needs to

 9   reproduce to defendant any of the materials the Privilege Review Team

10   releases, such materials would be duplicative of the materials

11   already produced to defendant.

12         D.     Devices Seized During Defendant’s Arrest
13         During defendant’s arrest on March 25, 2019, in New York, the

14   Federal Bureau of Investigation (“FBI”) and United States Attorney’s

15   Office for the SDNY (“SDNY USAO”) seized six digital devices from

16   defendant, including three USB flash drives, an Apple MacBook Pro, an

17   Apple iPad, and an Apple iPhone X.         At the time, however, the SDNY

18   USAO was unable to access defendant’s MacBook Pro, iPad, and iPhone

19   because those three devices were encrypted.

20         In May 2019, IRS-CI obtained a warrant to search the three USB

21   flash drives seized during defendant’s arrest, as well as scanned

22   copies of miscellaneous documents found in defendant’s briefcase

23   during his arrest.      In re Search Warrant, No. 8:19-MJ-419 (C.D.

24   Cal.).     On June 10, 2019, the Privilege Review Team produced to

25   defendant forensic copies of all of the files found on the three USB

26   flash drives, as well as scanned copies of the miscellaneous

27   documents found in defendant’s briefcase.

28

                                             15
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 19 of 22 Page ID #:2002



 1         The Privilege Review Team completed its review of the three USB

 2   drives and miscellaneous documents from defendant’s briefcase, and is

 3   in the process of releasing any non-privileged documents falling

 4   within the scope of the warrant to the Prosecution Team.            To the

 5   extent the Prosecution Team needs to reproduce to defendant any of

 6   the materials the Privilege Review Team releases, such materials

 7   would be duplicative of the materials already produced to defendant.

 8         In or around November 2019, the SDNY USAO was able to decrypt

 9   defendant’s Apple MacBook Pro.        The USAO understands that the SDNY

10   USAO immediately produced a forensic copy of defendant’s MacBook Pro

11   to defendant in connection with the two SDNY prosecutions.             On

12   January 17, 2020, IRS-CI obtained a separate warrant to search the

13   Apple MacBook Pro in connection with this prosecution.            In re Search

14   Warrant, 8:20-MJ-25 (C.D. Cal.)        The Privilege Review Team has not

15   yet conducted a review of defendant’s MacBook Pro because defendant

16   already has a forensic copy of this device, and the Privilege Review

17   Team has been focused on completing the production of materials from

18   the EA Devices to defendant.        Once the Privilege Review Team has

19   completed its review of the MacBook Pro, it will release any non-

20   privileged materials that fall within the scope of the warrant to the

21   Prosecution Team.      To the extent the Prosecution Team needs to

22   reproduce to defendant any of the materials the Privilege Review Team

23   releases, such materials would be duplicative of the materials

24   already produced to defendant.

25         The USAO understands that the SDNY USAO still has not been able

26   to decrypt defendant’s iPad or iPhone.         The USAO, however,

27   understands that the SDNY USAO obtained a warrant for defendant’s

28   Apple iCloud account, which would likely contain much of the same

                                             16
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 20 of 22 Page ID #:2003



 1   data, including defendant’s text messages.          The USAO understands that

 2   in September 2019 the SDNY USAO produced to defendant a complete copy

 3   of the Apple iCloud data it received pursuant to that search warrant.

 4         E.    GBUS Devices
 5         In February 2019, IRS-CI obtained a warrant to search seven

 6   digital devices it obtained from former GBUS employees.            In re Search

 7   Warrant, No. 8:19-MJ-103 (C.D. Cal.)         On June 10, 2019, the Privilege

 8   Review Team produced to defendant forensic copies of all seven GBUS

 9   devices.    Thus, defendant already has access to all of the materials

10   contained on the GBUS devices.

11         The Privilege Review Team and IRS-CI prioritized the review of

12   one digital device containing GBUS emails that had been backed up

13   from GBUS’s cloud-based server because this device was most likely to

14   contain relevant materials.       The Privilege Review Team has identified

15   potentially privileged documents on this device, and is in the

16   process of reviewing such documents for privilege.           The IRS-CI case

17   agents have completed their review of the non-privileged documents on

18   this digital device that were released by the Privilege Review Team

19   to determine whether they fall within the scope of the search

20   warrant.    The non-privileged documents from this digital device

21   falling within the scope of the search warrant were produced to

22   defendant in May 2019 and December 2019.

23         The Privilege Review Team and IRS-CI has not yet completed its

24   review of the other six GBUS devices.         Once the Privilege Review Team

25   has completed its review of the other GBUS devices, it will release

26   any non-privileged materials to the Prosecution Team.            Although the

27   Prosecution Team may reproduce to defendant any non-privileged

28   materials that the Privilege Review Team releases to the Prosecution

                                             17
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 21 of 22 Page ID #:2004



 1   Team, any such materials will be duplicative of the materials already

 2   produced to defendant because defendant already has complete access

 3   to these devices.

 4         F.    Devices Seized from Law Firm 1
 5         In March 2019, IRS-CI seized approximately 29 digital devices

 6   from the business premises of Law Firm 1.          Defendant has not been

 7   provided forensic copies of these devices because they are likely to

 8   contain privileged information relating to a separate law firm and

 9   its clients.     Defendant did not move to compel the government to

10   produce forensic copies of these digital devices.           (See CR 50.)

11         Based on additional information and evidence the Prosecution

12   Team and IRS-CI have obtained since the execution of the search

13   warrant in March 2019, the Prosecution Team has determined that only

14   6 out of the 29 digital devices seized from Law Firm 1 are likely to

15   contain information falling within the scope of the search warrant.

16   Because the other digital devices seized from Law Firm 1 are unlikely

17   to contain information falling within the scope of the search

18   warrant, the Prosecution Team has instructed the Privilege Review

19   Team not to review the remaining digital devices.10           The forensic

20   copies of these other digital devices will be maintained under seal

21   pursuant to the terms of the search warrant.

22         Although the Privilege Review Team has not completed its review

23   of the six Law Firm 1 digital devices, the Prosecution Team believes

24   that these devices are unlikely to contain a substantial amount of

25   relevant data.     Moreover, Law Firm 1 voluntarily produced to the

26

27
           10Four digital devices seized from Law Firm 1 were either
28   encrypted or contained no data. Accordingly, these four devices were
     not imaged and are not being searched by IRS-CI or the USAO.
                                       18
     Case 8:19-cr-00061-JVS Document 99 Filed 02/18/20 Page 22 of 22 Page ID #:2005



 1   Prosecution Team approximately 432 pages of documents in its

 2   possession relating to the charges in the Indictment.            These

 3   materials were already produced to defendant in November 2019.

 4   V.    CONCLUSION
 5         As set forth above, the USAO has largely completed its

 6   production of discovery materials to defendant.           The USAO’s Privilege

 7   Review Team has produced to defendant forensic copies of many of the

 8   digital devices IRS-CI obtained during the course of its

 9   investigation.     The Privilege Review Team has also produced, or is in

10   the process of producing, to defendant any documents on the EA LLP

11   server and the devices seized from EA Employee 1’s residence falling

12   within the scope of the applicable search warrants.            Additionally,

13   since the outset of this case, defendant has had the ability to

14   review the digital devices at IRS-CI’s offices or request that the

15   Privilege Review Team produce specific items directly to defendant.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             19
